DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
1. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #110 in Fig. 9 and #233 in Fig. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2. 	The disclosure is objected to because of the following informalities: paragraph [00122] states that "...the width being as wide as possible and still be mountable to the top of the enclosure 10..." but the width cannot be mounted to the top of the enclosure..  
Appropriate correction is required.

Claim Objections
3. 	Claims 9 and 20 are objected to because of the following informalities:  the claim's construction reads as if the side-to-side width is to "...still be mountable to the top of the enclosure." .  Appropriate correction is required.
Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11, and 14-16 of copending Application No. 17/008,034 (‘034) in view of Lewis II (US 2007/0064389 A1). 
6. 	With respect to claim 1, claim 1 of Lewis II ‘034 recites an electronic equipment enclosure, comprising:
(a) a frame structure formed from a plurality of support posts and cross members, the frame structure having a front-to-back length and a side-to-side width;
(b) a top panel mounted on the frame structure, the top panel including:
(i) a plurality of outer edges, each outer edge of the plurality of outer edges partially defining a perimeter of the top panel, the perimeter having a front-to-back length and a side-to-side width, wherein each outer edge is generally perpendicular to two other outer edges,
(ii) a plurality of inner edges that define a rectangular opening in the top
panel, the rectangular opening having a front-to-back length and a side-to side
width, wherein each inner edge of the plurality of inner edges is generally parallel to two outer edges, and
(iii) wherein the side-to-side width of the rectangular opening is at least 75% of the side-to-side width of the top panel perimeter;
(c) side panels and a back panel mounted on the frame structure and, together with the top panel, at least partially enclosing the frame structure and defining a single compartment in which an electronic component is mounted; and
(d) an exhaust air duct, extending upward from the top panel, for exhausting hot air from the compartment, wherein:
 (i) at least the lower section of the exhaust air duct is rectangular in cross section that is defined by four panels having smooth interior surfaces and intersecting each other at right angles, the cross-section having a front-to back length and a side-to-side width,

(iii) the side-to-side width of the exhaust air duct cross-section is substantially the same as the side-to-side width of the top panel rectangular opening, and
(iv) the lower section of the exhaust air duct is disposed in surrounding relation to, and in fluid communication with, the top panel opening such that the panels of the lower section of the exhaust air duct are directly aligned with the inner edges of the top panel and an interior of the exhaust air duct is in direct and unobstructed fluid communication with the interior of the single compartment. 
7. 	Claim 1 of Lewis II ‘034 lacks the collapsibility of an exhaust air duct including upper and lower sections nestingly arranged and that is adapted to telescope in length. Lewis II (US 2007/0064389 A1) teaches a collapsible air duct that is adapted to telescope in length via an upper and lower sections that are nestingly arranged (Fig. 9, #98, two sections #100 & #102, [0070] "FIG. 9 is an isometric view of an exemplary telescoping exhaust air duct 98 for use with the ducted exhaust equipment enclosure of FIG.1..."). It would have been obvious to one of ordinary skill in the art before the time of invention to have modified the exhaust air duct recited in claim 1 of Lewis II ‘034 by forming the exhaust air duct from an upper and lower section nestingly arranged so as to be able to telescope in length and be collapsed, as taught by Lewis II (US 2007/0064389 A1), in order to improve the portability and ease of installation of the exhaust air duct.
8. 	Claim 1 of Lewis II ‘034 does not recite hot air from the electronic component travels vertically, within the single compartment, to the rectangular top panel opening without passing through the back panel of the compartment. Lewis II  (US 2007/0064389 A1) teaches that a vented electronics enclosure's "…back panel be solid, i.e., substantially air impervious, so that heated air is prevented from escaping…"([0066]). It would have been obvious to one of ordinary skill in the art before the time of invention to have modified the back panel taught by Lewis II ‘034 by making it air-impervious, as taught by Lewis II (US 2007/0064389 A1), in order to prevent hot air from the electronics from mixing with cold air outside the enclosure and limiting the cold air's cooling capability. 
Claim 1 of Lewis II ‘034 does not recite the exhaust air duct being adapted to segregate hot air being exhausted from the compartment from cool air entering the compartment, thereby improving thermal management of the enclosure. Lewis II (US 2007/0064389 A1) teaches an electronics equipment enclosure with a rectangular exhaust air duct being adapted to “…segregate hot exhaust air by directing it up an exhaust air duct 14 at the top rear of the enclosure 10…” ([0066]). It would have been obvious to one of ordinary skill in the art before the time of invention to have adapted the exhaust air duct taught by Lewis II ‘034 to segregate hot air being exhausted from the compartment from cool air entering the compartment by directing the hot air up the exhaust air duct, as taught by Lewis II (US 2007/0064389 A1), to maximize the cooling capabilities of the cool air entering the enclosure.
10. 	With respect to claims 2-13:
claim 2 of Lewis II ‘034 recites the electronic equipment enclosure of claim 1, wherein the side-to-side width of the rectangular opening is at least 80% of the side-to-side width of the top panel perimeter 
claim 3 of Lewis II ‘034 recites the electronic equipment enclosure of Claim 2, wherein the side-to-side width of the rectangular opening is at least 85% of the side-to-side width of the top panel perimeter 
claim 4 of Lewis II ‘034 recites the electronic equipment enclosure of Claim 1, wherein the rectangular top panel opening is disposed toward a rear of the compartment 
claim 5 of Lewis II ‘034 recites the electronic equipment enclosure of Claim 4, wherein the rectangular top panel opening is disposed entirely in a rear half of the top panel
claim 6 of Lewis II ‘034 recites the electronic equipment enclosure of Claim 5, wherein the front-to-back length of the rectangular opening is at least 30% of the front-to-back length of the top panel perimeter
claim 7 of Lewis II ‘034 recites the electronic equipment enclosure of Claim 6, wherein the front-to-back length of the rectangular opening is at least 35% of the front-to-back length of the top panel perimeter 
claim 8 of Lewis II ‘034 recites the electronic equipment enclosure of Claim 7, wherein the front-to-back length of the rectangular opening is at least 40% of the front-to-back length of the top panel perimeter 
claim 10 of Lewis II ‘034 recites the electronic equipment enclosure of Claim 1, wherein the side-to-side width of the exhaust air duct is selected to correspond to the width of the enclosure such that the width is as wide as possible and still be mountable to the top of the enclosure 
claim 11 of Lewis II ‘034 recites the electronic equipment enclosure of Claim 1, wherein the lower section of the exhaust air duct has a bottom opening that is substantially the same size and shape as a size and shape of the rectangular opening of the top panel 
claim 14 of Lewis II ‘034 recites the electronic equipment enclosure of Claim 1, wherein an air plenum is defined by an interior of the back panel, interiors of the side panels, and a rear of equipment mounted in the enclosure, wherein the air plenum extends vertically within the enclosure, wherein the air plenum has a side-to-side width, and wherein the side-to-side width of the rectangular opening is substantially as wide as the side-to-side width of the air plenum 
claim 15 of Lewis II ‘034 recites the electronic equipment enclosure of Claim 14, wherein the air plenum has a front-to back length, and wherein the front-to-back length of the rectangular opening is substantially as long as the front-to-back length of the air plenum 
claim 16 of Lewis II ‘034 recites the electronic equipment enclosure of Claim 14, wherein the side-to-side width of the exhaust air duct is substantially as wide as the side-to-side width of the air plenum
This is a provisional nonstatutory double patenting rejection. The copending application has been allowed and, upon its issuance, this provisional double patenting rejection will become a double patenting rejection.


Claim Rejections - 35 USC § 112
11. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12. 	Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13, dependent on claim 11 (itself dependent on claim 1), specifies that “…the side-to-side width of the exhaust air duct is substantially as wide as the side-to-side width of the air plenum…”.  Claim 1 element (d)(i) specifies that “…the side-to-side width of the exhaust air duct cross-section is substantially the same as the side-to-side width of the top panel rectangular opening…” . Claim 11 states that “…the side-to-side width of the rectangular opening is substantially as wide as the side-to-side width of the air plenum…”. From claims 1 and 11, the side-to-side width of the exhaust air duct must be substantially as wide as the air plenum as both components are substantially as wide as the top panel rectangular opening. Therefore, claim 13 does not specify a further limitation on claim 11. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
13. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14. 	Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis II (US 2007/0064389 A1), in view of Kratz & Fellows (1938).
With regards to claims 1-3, Lewis II ‘07 teaches an electronics equipment enclosure (Figs. 1-7, 11-13 #10) comprising:
a frame structure formed from a plurality of support posts (Fig. 1,  #16) and cross members (Fig. 1,  #20 and #22) that give the frame structure a front-to-back length and side-to-side width, 
a top panel including a plurality of outer edges that define a perimeter of the top panel (Fig. 1,  #38),  the perimeter having a front-to-back length and a side-to-side width, wherein each outer edge is generally perpendicular to two other outer edges ([0062] “…”), a plurality of inner edges that define a rectangular opening in the top panel (Fig. 5 #42), the rectangular opening having a front-to-back length and a side-to side width, wherein each inner edge of the plurality of inner edges is generally parallel to two outer edges ([0067] “…”), 
side panels (Fig. 1 #32 and #34) and a back panel (Fig. 1 #40) mounted on the frame structure and, together with the top panel, at least partially enclosing the frame structure and defining a single compartment in which an electronic component is mounted ([0066] “…the enclosure 10 includes a right panel 32, a left panel 34, a bottom panel 36, a top 
a collapsible exhaust air duct extending upward from the top panel ((Fig. 1 #14 exhaust air duct, Fig. 9 #98 collapsible exhaust air duct), the collapsible exhaust air duct comprising upper and lower sections nestingly arranged with one another and adapted to telescope in length (Fig. 9 #98 with upper and lower sections #100 and #102, [0070] “…The telescoping duct 98 includes a first duct section 100 with a rectangular cross-section that is slightly smaller in cross section than a second duct section 102, within which the first duct section 100 nests...”), wherein  “…both duct sections 100,102 are open-ended and have a rectangular cross-section defined by front and back panels and left and right panels…” ([0070]), the panels “…preferably constructed of a smooth, stiff material providing a low-restriction exhaust air duct 14 that is self-supporting…”([0068]),  and  “…the opening 42 of the top panel 38 [being] surrounded by, and in fluid communication with, the exhaust air duct 14…the cross-section of the exhaust air duct 14 [being] therefore substantially the same as that of the top panel opening 42 to allow air to flow from the top panel opening 42 through the exhaust air duct 14 without encountering any obstruction…” ([0068])
the hot air from the electronic component traveling vertically within the single compartment and the top panel“…opening 42 [being] an exhaust opening…intended to [provide] an outlet for air being exhausted from the enclosure 10...” ([0067])
 “…The exhaust air duct 14 [segregating] the hot exhaust air from cool air entering the enclosure 10 by directing it up and away from the enclosure 10.” ([0068])
15. 	Lewis II ‘07 does not teach that the side-to-side width of the rectangular opening is at least 75%, 80%, or 85% of the side-to-side width of the top panel perimeter. However, Kratz & Fellows teaches a rectangular enclosure with an opening to a rectangular duct (Fig. 14b), with the opening having a side width of 6 inches and the enclosure having a width of 6 inches and the enclosure having a width of 9 inches [AltContent: textbox (Figure 1: Kratz & Fellows (1938) enclosures (left) and flow pattern (right).)]enclosures width’s respectively.

Additionally, Kratz & Fellows teaches a relationship between the pressure drop, velocity, and a ratio of the opening area to the enclosure area (Section 15, pp. 33, equations 22 and 24):
                
                    
                        
                            v
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        2
                                        g
                                        H
                                    
                                    
                                        t
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        c
                                                    
                                                
                                                -
                                                1
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    →
                     
                    c
                    =
                    
                        
                            
                                1
                            
                            
                                z
                                -
                                z
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                a
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                a
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                a
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                a
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    →
                     
                     
                     
                     
                    
                        
                            
                                z
                                =
                                2.5
                                 
                                
                                    
                                        a
                                        b
                                        r
                                        u
                                        p
                                        t
                                         
                                        c
                                        o
                                        n
                                        t
                                        r
                                        a
                                        c
                                        t
                                        i
                                        o
                                        n
                                    
                                
                            
                        
                        
                            
                                0
                                <
                                
                                    
                                        a
                                    
                                    
                                        2
                                    
                                
                                <
                                
                                    
                                        a
                                    
                                    
                                        1
                                    
                                
                            
                        
                    
                     
                     
                     
                    →
                    
                        
                            
                                1
                            
                            
                                2.5
                            
                        
                    
                    <
                    c
                    <
                    1
                    →
                    
                        
                            v
                        
                        
                            2
                        
                    
                
                
                        
                             
                            →
                            
                                
                                    v
                                
                                
                                    2
                                
                            
                        
                     increases with a2 /a1.
In the equations above and in Kratz & Fellows, g is gravity, Ht is the pressure difference across the enclosure and duct, v2 is the velocity in the duct. The area of the rectangular duct and enclosure are directly proportional to their side length, and an increased area for the opening relative to the area of the enclosure increases the airflow across the channel for a given pressure drop Ht. Kratz & Fellows thus establishes the duct opening width relative to the enclosure width, through the duct opening area and enclosure area, as a result-effective variable (See MPEP 2144.05(II)(B)). It has been held that optimization of a result-effective variable requires only routine experimentation. It would have been obvious to one of ordinary skill in the art at the time of invention to optimize the width of the rectangular opening relative to the enclosure width to accelerate the evacuation of hot air from the enclosure.
With regards to claim 4, Lewis II ‘07 teaches the additional limitation that “…the top panel 38 of the enclosure 10 includes a rectangular shaped opening 42 disposed adjacent the rear of the enclosure 10…” ([0067]).
17. 	With regards to claim 5, while Lewis II ‘07 does not appear to explicitly teach that the rectangular top panel opening is disposed entirely in a rear half of the top panel, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86.
18. 	With regards to claims 6 – 8, while Lewis II ‘07 does not teach that the front-to-back length of the rectangular opening is at least 30%, 35%, or 40% of the front-to-back length of the top panel perimeter, Kratz & Fellows (1938) as applied to claims 1-3 establishes the front-to-back length of the rectangular opening as a result-effective variable through the area of the opening, the optimization of which only requires routine skill in the art. It would have been obvious to one of ordinary skill in the art at the time of invention to optimize the width of the rectangular opening relative to the enclosure width to accelerate the evacuation of hot air from the enclosure.
19. 	With respect to claim 9, Lewis II ‘07 teaches the additional limitation that the “…exhaust air duct…has four generally planar panels 54, 56…the width of the front and rear panels 54 is selected to correspond to the width of the enclosure 10, with the width being as wide as possible and still be mountable to the top of the enclosure 10…” ([0068]).
With respect to claim 10, Lewis II ‘07 teaches the additional limitation that the lower section of the exhaust air duct has a bottom opening that is substantially the same size and shape as a size and shape of the rectangular opening of the top panel ([0068] “…Further, the cross-section of the exhaust air duct 14 is therefore substantially the same as that of the top panel opening 42…”).
20. 	With respect to claims 11 and 12, Lewis II ‘07 teaches the additional limitation of an air plenum defined by an interior of the back panel, interiors of the side panels, and a rear of equipment mounted in the enclosure, wherein the air plenum extends vertically within the enclosure, wherein the air plenum has a side-to-side width and front-to-back length, wherein the side-to-side width of the rectangular opening is substantially as wide as the side-to-side width of the air plenum, and wherein the front-to-back length of 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
[AltContent: textbox (Figure 2: Comparison of side-to-side width of rectangular opening (red solid rectangle) and air plenum (blue dashed rectangle) in Lewis II Fig. 5.)]in blue dashed line) (See Figure 2 below).
21.	With respect to claim 13, Lewis II ‘07 as applied to claim 11 teaches that the side-to-side width of the rectangular opening is substantially as wide as the side-to-side width of the air plenum and Lewis II as applied to claim 1 teaches that the side-to-side width of the exhaust air duct cross-section is substantially the same as the side-to-side width of the top panel rectangular opening ([0068] “…the cross-section of the exhaust air duct 14 is therefore substantially the same as that of the top panel opening 42…”). Therefore, Lewis II teaches that the side-to-side width of the exhaust air duct is substantially as wide as the side-to-.

22.	Claims 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis II (US 2007/0064389 A1) in view of Kratz & Fellows (1938) as applied to claim 1 above, and further in view of Yoshiki (US2004/0190929A1) and a machine translation of Kawashima (JPH1048950A).
23.	With regards to claim 14, Lewis II ‘07 in view of Kratz & Fellows as applied to claim 1 teaches the claim limitations of:
(a) a frame structure formed from a plurality of support posts and cross members, the frame structure having a front-to-back length and a side-to-side width;
(b) a top panel mounted on the frame structure, the top panel including:
(i) a plurality of outer edges, each outer edge of the plurality of outer edges partially defining a perimeter of the top panel, the perimeter having a front-to-back length and a side-to-side width, wherein each outer edge is generally perpendicular to two other outer edges,
(ii) a plurality of inner edges that define a rectangular opening in the top
panel, the rectangular opening having a front-to-back length and a side-to side
width, wherein each inner edge of the plurality of inner edges is generally parallel to two outer edges, and
(iii) wherein the side-to-side width of the rectangular opening is at least 75% of the side-to-side width of the top panel perimeter;
(c) side panels and a back panel mounted on the frame structure and, together with the top panel, at least partially enclosing the frame structure and defining a single compartment in which an electronic component is mounted; and

(i) at least the lower section of the exhaust air duct is rectangular in cross section that is defined by four panels having smooth interior surfaces and intersecting each other at right angles, the cross-section having a front-to back
length and a side-to-side width,
(ii) the front-to-back length of the exhaust air duct cross-section is substantially the same as the front-to-back length of the top panel rectangular opening,
(iii) the side-to-side width of the exhaust air duct cross-section is substantially the same as the side-to-side width of the top panel rectangular opening, and
(iv) the lower section of the exhaust air duct is disposed in surrounding relation to, and in fluid communication with, the top panel opening such that the panels of the lower section of the exhaust air duct are directly aligned with the inner edges of the top panel and an interior of the exhaust air duct is in direct and unobstructed fluid communication with the interior of the single compartment;
24.	Lewis II ‘07 in view of Kratz & Fellows do not teach the additional limitation of a seal structure disposed along the upper end of the exhaust duct. The prior art presented by Yoshiki (Fig. 2) teaches a v-ring (#5) disposed on a shaft (#9) with a deflectable free end (#5a) that is flared outward beyond the footprint of the shaft. The v-ring is positioned on the shaft such that the deflectable free end contacts a structure to help form a seal for grease (#7) lubricating the shaft ([0032-0033] “FIG. 2 shows a bearing seal structure…. the seal structure includes a V-ring 5, a G-seal 6, and grease 7 sealed between the V-ring 5 and G-ring 6... the V-ring 5 structurally must be positioned such that its seal lip 5a contacts the retainer 8…”). In addition, the machine translation of Kawashima (Fig. 7(a)) teaches a rubber v-ring (#53) on a rotating shaft (#51) with the v-ring’s elasticity allowing it to tightly fit over the shaft (#51). Kawashima also teaches that the v-ring’s lip (#53b) presses against a bearing’s surface (#52a) to seal the bearing from external [AltContent: textbox (Figure 3: V-ring arrangements for sealing space by Yoshiki and Kawashima.)]improved thermal management.
With respect to claims 15 and 16, Kratz & Fellows as applied to claims 2-3 above establishes the duct opening width relative to the enclosure width, through the duct opening area and enclosure area, as a result-effective variable (See MPEP 2144.05(II)(B)). It has been held that optimization of a result-effective variable requires only routine experimentation. It would have been obvious to one of ordinary skill in the art at the time of invention to optimize the width of the rectangular opening relative to the enclosure width to accelerate the evacuation of hot air from the enclosure.
26.	With regards to claims 17 and 18, Lewis II ‘07 as applied to claims 4 above teaches the additional limitation that “…the top panel 38 of the enclosure 10 includes a rectangular shaped opening 42 disposed adjacent the rear of the enclosure 10…” ([0067]) but does not appear to explicitly teach that the rectangular top panel opening is disposed entirely in a rear half of the top panel. However, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86.
27.	With regards to claim 19, Kratz & Fellows as applied to claims 1 and 6 above establishes the front-to-back length of the rectangular opening as a result-effective variable through the area of the opening, the optimization of which only requires routine skill in the art. It would have been obvious to one of ordinary skill in the art at the time of invention to optimize the width of the rectangular opening relative to the enclosure width to accelerate the evacuation of hot air from the enclosure.
28.	With regards to claim 20, Lewis II ‘07 as applied to claim 11 above teaches the additional limitation that the “…exhaust air duct…has four generally planar panels 54, 56…the width of the front and rear panels 54 is selected to correspond to the width of the enclosure 10, with the width being as wide as possible and still be mountable to the top of the enclosure 10…” ([0068]).

Conclusion
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schardein et al. (US3563278A) teaches a collapsible rectangular air duct for easier shipping and installation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY WACHIRA MUNUHE/Examiner, Art Unit 3762                  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762